Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Clish et al. (US 2015/0046710) discloses a first communication module and a second communication module. The first and second communication modules are configured to perform an authentication sequence including: transmitting a request datagram from the first communication module to the second communication module, the request datagram including a first nonce, a first device authentication key certificate, and a first identity attribute certificate; transmitting a response datagram from the second communications/control module to the first communication module, the response datagram including a second nonce, a first signature associated with the first and second nonces, a second device authentication key certificate, and a second identity attribute certificate; and transmitting an authentication datagram from the first communication module to the second communication module when the response datagram is valid, the authentication datagram including a second signature associated with the first and second nonces (FIG. 2, ¶ [0024]-[0030]).
Walker et al. (US 2017/0180341) discloses a gateway device performing a transfer of custody of control between an attestation device and a remote management system wherein the gateway device receiving a nonce from an attestation device, 
The independent claim 1, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “parsing, by the intermediate system in the network flow path, a nonce issued by the remote service to the client application in a two-way handshake sequence to establish the trust chain between the client system and the remote system, thereby creating a parsed nonce; generating, by the intermediate system, a dynamic rule to permit the two-way handshake sequence to establish a secure encrypted session; receiving, by the intermediate system, a request from the client application to sign the nonce issued by the remote service; correlating, by the intermediate system, the nonce issued by the remote service to the parsed nonce; verifying, by the intermediate system, trust metrics of the client application attested to by a trust anchor on the client system, prior to signing the nonce; updating, by the intermediate system, a dynamic rule to permit the secure encrypted session without inspection of, or modifications to, encrypted traffic between the client application and the remote service.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claim 1, thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435